Citation Nr: 1529090	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, granted service connection for anxiety disorder (claimed as PTSD), assigning an initial, 10 percent disability rating, effective March 16, 2009.  The Veteran filed a notice of disagreement (NOD) with respect to the initial rating, in December 2009.  A statement of the case (SOC) was issued in December 2010 and the Veteran filed a substantive appeal (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in January 2011.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for an anxiety disorder (claimed as PTSD), the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The  Board notes that the Veteran also disagreed with other decisions made by the RO in the November 2009 rating decision regarding higher ratings for service-connected disabilities of the bilateral knees and right inguinal hernia.  The December 2010 SOC addressed those issues; however, in the January 2011 substantive appeal, the Veteran limited his appeal to the initial rating for the anxiety disorder.  He did not perfect his appeal with respect to the remaining issues regarding higher ratings for the bilateral knees and right inguinal hernia and those issues are not presently before the Board.  

The Board notes that in addition to the Veteran's paper claims file, the Veteran has  paperless, electronic files on Virtual VA and the Veterans Benefits Management System (VBMS).  The VBMS file contains the representative's Informal Hearing Presentation.  The remainder of the documents in VBMS and VVA are either duplicative of the documents in the paper claims file or irrelevant to the claim on appeal.  

For reasons expressed below, the matter on appeal is remanded to the AOJ.  VA  will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the matter on appeal is warranted.

As an initial matter, the Board finds that a new VA examination is required to determine the current severity of the Veteran's psychiatric disability.  The evidence added to the record since the last VA examination in October 2009 indicates that the Veteran's symptoms have worsened.  Specifically, in the January 2011 substantive appeal, he reported that complex tasks of his profession as a commercial pilot were becoming increasingly difficult due to intrusive thoughts from his experiences in Vietnam.  He stated that his psychiatric disability affects every facet of his life.  He also reported weekly panic attacks and memory loss, symptoms which the Board notes were not mentioned on the October 2009 VA examination report.

Considering the Veteran's assertions in conjunction with the time period since the October 2009 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); VAOPGCPREC 11-95 (1995).

The examiner should also comment on findings in the prior examination report.   In the October 2009 VA examination report, the examiner indicated that the Veteran had a paranoid personality disorder separate from the anxiety disorder and that the impairment in social functioning appeared to be associated with the paranoid personality disorder, but the examiner did not identify any specific symptoms.  Additionally, the Board notes internal inconsistencies in the October 2009 VA examination report with respect to the frequency and severity of the Veteran's reported intrusive thoughts.  In one portion of the report, the Veteran reported that intrusive thoughts were becoming a problem and that it caused him to step back from work quite a bit.  However, in the examiner's rationale for indicating that there was only transient or mild decrease in work efficiency, the examiner noted that the Veteran had "occasional" intrusive thoughts.  

Further, the Board notes that following the VA examination, in a December 2009 statement, the Veteran indicated that he did not share as much information with the October 2009 VA examiner as he would have liked.  He reported that he thought he would have an opportunity for a question and answer session with the examiner following objective pictorial testing, but that no such discussion occurred.  The Veteran explained that if the examiner had taken more time to review the material and conduct a thorough personal interview relative to the multiple objective tests, the outcome of the examination would have been different, including the assigned diagnoses.  

For all of the foregoing reasons, the Veteran should be provided with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  On Remand, the examiner should review all of the evidence since the March 2009 effective date of the award of service connection and discuss whether the Veteran's service-connected psychiatric disability has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

The Board emphasizes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2014).  

Given the need for additional findings/opinion in this regard, the Board finds that the Veteran should be examined by a VA psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical information in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the record indicates that the Veteran receives VA outpatient treatment for his psychiatric disorder.  The most recent VA outpatient treatment of record is dated in November 2010.  Any additional, outstanding VA outpatient treatment records should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2010, from the Eglin community based outpatient clinic (CBOC).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authority to obtain, any outstanding, pertinent private(non-VA) medical records.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After obtaining any outstanding records, arrange for the Veteran to undergo a VA mental disorders examination, by psychiatrist or psychologist, for evaluation of  his service-connected anxiety disorder. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2009, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

In doing so, the examiner is also asked to comment on  statements made in the October 2009 VA examination report which indicates that only some of the Veteran's psychiatric symptoms are due to his service-connected anxiety disorder.  If the examiner similarly finds that only a portion of the Veteran's psychiatric symptoms are due to the service-connected disorder, the examiner should clearly identify the associated symptoms and explain why the other symptoms are distinguishable.  

If the examiner determines that it is not medically possible to distinguish symptoms/impairment associated with service-connected anxiety disorder from that associated with any nonservice-connected psychiatric disorder(s), he or she should clearly so state. 

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the March 2009 effective date of the award of service connection, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

